Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MARTIROSYAN, US Pub. No.: 2018-0046187; VANDERMEY, US Pub. No.: 2006-0151666; VALENTE, Pub. No:  US 2017-0363949; MCCLURE, US Pub. No.: 2017-0341776) does not teach nor suggest in detail the limitations: 
“An aerial vehicle apparatus, comprising: a perimeter frame, the perimeter frame including: a first wing and a second wing; and a first side rail and a second side rail, wherein: the first wing is coupled to the first side rail to form a first corner junction; the first wing is coupled to the second side rail to form a second corner junction; the second wing is coupled to the first side rail to form a third corner junction; and the second wing is coupled to the second side rail to form a fourth corner junction, a first sensor coupled to a first winglet, wherein the first winglet is coupled to the perimeter frame proximate the first corner junction formed by the first wing coupled to the first side rail; a second sensor coupled to a second winglet, wherein the second winglet is coupled to the perimeter frame proximate the second corner junction formed by the first wing  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MARTIROSYAN does not teach or suggest in detail a first sensor coupled to a first winglet, wherein the first winglet is coupled to the perimeter frame proximate the first corner junction formed by the first wing coupled to the first side rail, or a second sensor coupled to a second winglet, wherein the second winglet is coupled to the perimeter frame proximate the second corner junction formed by the first wing coupled to the second side rail, or a third sensor coupled to a third winglet, wherein the third winglet is coupled to the perimeter frame proximate the third corner junction formed by the second wing coupled to the first side rail, or a fourth sensor coupled to a fourth winglet, wherein the fourth winglet is coupled to the perimeter frame proximate the fourth corner junction formed by the second wing coupled to the 
MARTIROSYAN only teaches an aerial vehicle apparatus that comprises a perimeter frame, the perimeter frame including a first, second, third, and fourth sensor coupled to a first, second, third, and fourth winglet, respectively, wherein the first, second, third, and fourth winglets are coupled to the perimeter frame.  The prior art also teaches that image data from at least the first, second, third, and fourth generates a scene that represents a continuous space that horizontally surrounds the perimeter frame of the aerial vehicle apparatus.  The closest NPL ALAVI (ALAVI, “Unmanned Aerial Vehicle Final Report”, 2011) discusses generally camera and wing components in a UAV but without the mounting specificity claimed herein as to a plurality of winglets, corner junctions, rails, and image sensors.
Whereas, as stated above, Applicant’s claimed invention recites a first sensor coupled to a first winglet, wherein the first winglet is coupled to the perimeter frame proximate the first corner junction formed by the first wing coupled to the first side rail, a second sensor coupled to a second winglet, wherein the second winglet is coupled to the perimeter frame proximate the second corner junction formed by the first wing coupled to the second side rail, a third sensor coupled to a third winglet, wherein the third winglet is coupled to the perimeter frame proximate the third corner junction formed by the second wing coupled to the first side rail, and a fourth sensor coupled to a fourth winglet, wherein the fourth winglet is coupled to the perimeter frame proximate 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481